Name: Council Regulation (ECSC, EEC, Euratom) No 3834/91 of 19 December 1991 adjusting, with effect from 1 July 1991, the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  social protection
 Date Published: nan

 31 . 12. 91 Official Journal of the European Communities No L 361 / 13 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3834/91 of 19 December 1991 adjusting, with effect from 1 July 1991 , the remuneration and pensions of officials and other servants of die European Communities and the weightings applied thereto Commission has shown that the remuneration and pensions of officials and other servants of the Communi ­ ties should be adjusted under the 1991 annual review ; Whereas, pending a decision by the Council on the Commission proposal establishing, as from 1 October 1990, the weightings, to which the remuneration and pensions of officials and other servants of the European Communities are subject in Germany, it is appropriate to adjust, on a provisional basis, the existing weightings, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in parti ­ cular Article 13 thereof, Having regard to the Staff Regulations of Officials and the , Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (ECSC, EEC, Euratom) No 3830/91 (2), and in parti ­ cular Articles 63, 64, 65, 65a and 82 of the Staff Regula ­ tions and the first subparagraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Annex XI to the Staff Regulations, laying down rules for the application of Articles 64 and 65 thereof, Having regard to the proposal from the Commission, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the HAS ADOPTED THIS REGULATION : I Article 1 With effect from 1 July 1991 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : Grades Steps 1 2 3 4 5 6 7 8 A 1 A 2 A 3 / LA 3" A 4 / LA 4 A 5 / LA 5 A 6 / LA 6 A 7 / LA 7 A 8 / LA 8 B 1 B 2 B 3 B 4 B 5 C 1 C 2 C 3 C 4 C 5 D 1 D 2 D 3 D 4 392 296 348 134 288 318 242 219 199 698 172 573 148 550 131 380 172 573 149 521 125 418 108 475 96 961 110 645 96 231 89 773 81 109 74 794 84 523 77 069 71 732 67 634 413 136 368 020 305 712 255 795 211 528 181 989 155 942 136 680 181 989 156 531 131 247 113 530 101 053 115 105 100 321 93 275 84 396 77 858 88 219 80 351 74 802 70 408 433 976 387 906 323 106 269 371 223 358 191 405 163 334 191 405 163 541 137 076 118 585 105 145 11 9 565 104 411 96 777 87 683 80 922 91 915 83 633 77 872 73 182 454 816 407 792 340 500 282 947 235 188 200 821 170 726 200 821 170 551 142 905 123 640 109 237 124 025 108 501 100 279 90 970 83 986 95 611 86 915 80 942 75 956 475 656 427 678 357 894 296 523 247 018 210 237 178 118 210 237 177 561 148 734 128 695 128 485 112 591 103 781 94 257 99 307 90 197 84 012 496 496 447 564 375 288 310 099 258 848 219 653 185 510 219 653 184 571 154 563 133 750 132 945 116 681 107 283 97 544 103 003 93 479 87 082 392 682 323 675 270 678 229 069 229 069 191 581 160 392 138 805 137 405 120 771 110 785 100 831 106 699 96 761 90 152 410 076 337 251 282 508 238 485 238 485 198 591 166 221 143 860 141 865 124 861 114 287 104 118 110 395 100 043 93 222 (&gt;) OJ No L 56, 4. 3 . 1968 , p. 1 . (2) See page 1 of this Official Journal . No L 361 /14 Official Journal of the European Communities 31 . 12. 91 (b)  Bfrs 5 742 shall be replaced by Bfrs 5 937 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 7 395 shall be replaced by Bfrs 7 646 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 13 210 shall be replaced by Bfrs 13 659 in the second sentence of Article 69 of the Staff Regula ­ tions and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 6 608 shall be replaced by Bfrs 6 833 in the first subparagraph of Article 3 of Annex VII to the Staff Regulations . Article 2 With effect from 1 July 1991 , the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following : Category Group Steps 1 2 3 4 A I II III 184 185 133 678 112 334 207 000 146 703 117 340 229 815 159 728 122 346 252 630 172 753 127 352 B IV V 107 917 84 764 118 479 90 351 129 041 95 938 139 603 101 525 C VI VII 80 615 72 155 85 362 74 609 90 109 77 063 94 856 79 517 D VIII IX 65 216 62 804 69 057 63 680 72 898 64 556 76 739 65 432 Greece 93,4 Italy (except Varese) 108,8 Germany (Berlin) 1 10,9 (') 2 . With effect from 1 July 1991 , the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows (*) : Article 3 With effect from 1 July 1991 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 3 564 per month for officials in Grade C 4 or C 5,  Bfrs 5 463 per month for officials in Grade C 1 , C 2 or C 3 . Article 4 Pensions for which entitlement has accrued by 1 July 1991 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . Belgium Denmark Germany (except Berlin) Germany (Berlin) Germany (Karlsruhe) Greece Spain France Ireland Italy (except Varese) Italy (Varese) Luxembourg Netherlands Portugal United Kingdom (except Culham) United Kingdom (Culham) 100,0 124,2 95,1 (&gt;) 107,5 (') 96,9 80,8 108,7 107.0 93,0 104.1 108,6 100,0 83,5 92,8 108,6 98,8 3 . The weightings applicable to pensions shall be Article 5 With effect from 1 July 1991 , the date '1 July 1990' in the second subparagraph of Article 63 of the Staff Regula ­ tions shall be replaced by '1 July 1991 '. determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (2) shall remain applicable.Article 6 1 . With effect from 16 May 1991 , the weighting appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : (') Provisional figure. Q Subject to possible corrections following the five-yearly review of weightings for the period 1 January to 31 December 1990. 0 OJ No L 19 1 , 22. 7. 1988, p. 1 . No L 361 /1531 . 12. 91 Official Journal of the European Communities Article 7 With effect from 1 July 1991 , the table in Article 10 ( 1 ) of Annex VII to the Staff Regula ­ tions shall be replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 A 4 to A 8 and LA 4 to LA 8 and category B Other grades 2315 2 247 2 038 1 091 1 018 949 1 591 1 525 1 312 913 796 656 Article 8 With effect from 1 July 1991 , the allowances for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76 (') shall be Bfrs 10 329, Bfrs 15 589 , Bfrs 17 044 and Bfrs 23 238 . Article 9 With effect from 1 July 1991 , the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to. a weighting of 3,696033. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1991 . For the Council The President P. DANKERT (') OJ No L 38, 13. 2. 1976, p. 1 . Regulation as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (OJ No L 360, 22. 12. 1990, p. 1 . (2) OJ No L 56, 4. 3 . 1968, p. 8 . Regulation as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (OJ No L 360, 22. 12. 1990, p. 1 ).